OFFICE   OF THE f.TI’ORNEY   GENERAL    OF TRX.-
                          AUSTIN




'Zenorable
         Gee. H. ShepplZ'd
fJomptroller
           of Publl.0
                    Aooouuta
Austin,Texas
'bearXr. 3heppa-lt         Opinionx0. e-5317




         Tou request the winion or thla departmenton the
'following
         questic+nst
                     &   isSue awarrent in payment or
                              the Legislaturewho Is




                                           0 Oomtitutlon sf




             Sootion 04ntiinS oertainexoep
         Tit44
ma$erialto thie disaussion.
            The plaoe ef member of the Legialat
17 an bffioe 4i boner, truat and rmoftt und4r
Hennonble G44. Ii.l%h4plm?d- p~go 2



 & person holding a positien of “Field Werker" in the
 Dspartment of Pub110 Uelfape la fan "appelntee". (844
 enr Opb.iea X0. O-2&7). Thher4f4r4,   ,seoti4n33 pro-
 Mbltr 4u frea.dro?inga vrnwnt~upda      the treasury
:t4 pay t~h4 salary es a "Piold Workera, who heldr, for
 th4 period fer whioh thb.salary is 014isledto be due, the
 4ffi.44 of Mglsl&or.    (see Oplniot~ of the Attornay General,
 1912-19n,,~. 873).
          Y4ur a40+id que8ti4n ie aeye gen4ra1, and    wiii re-
 oelv4 a gen4ral answer.
           .It the plaoe in the F4d4ral ditil Servlae is an
 *4rffaea; then, upen aoeept;ingand quallr;ringtherefor the
Bomber 4f the Legl8iatum tiFl1lutoautioallyforfeit and
raoat4 his 4fti04,aa~.n14mbezr4f tha 'Iferss
                                           LegLslatur4, ep-
f4me of th4 prm-lsieus ef th& Bou6tNAtlelr,&rti414.1.,       %
(lootleo12.'.It the~.plaooin.th4.FodeyIIciril Serrioe ia
n4 t ln.?4ffi,a4u%ut.a ,~~'poeition"~:of'.~4ner,
                                              trwt      or pretit",
 then,.under-Seoti~ 33#.the.memb4r of-the Legislature oeuld
 sot buoempenaated;as~a\ if, oper~$he'pexGd fer whl.oho~lp-
peuaatloti  aa 8 memb4r of the.Le@O.atu3?e,varolalmd, ha
alre h4ld.the:plao4In-th4 F#eraL Q$til Bervioe. ,Sinae
maobern.4f the.Le&lalatum are..@+id.per   diam lhly for the
 day'9during vhioh~th4.,&.3gislat!jr4
                                    is.iu seasidn' the 1~iePlb0r
 of th4.Legirlature:would.not  prejudloe hla~~rl.@&te 04m-
.Denaatlena.(~ suahi:~f.he.heldth4 poa$tlon in the:F4dsral
 QIdl dervtocr'ealy:duriag pez&di'lu irhtohthe Lbgialatum
Va8 not in seasi@&;::544tlon 33.deprl%65 the l     rfiaer,   lgsnt
 4r a3bpointee.4fthe$right to b4 04mp4mfst4dKjth respeot 4ulP
 %4 the period duA.n&whloh he.hoLds another errioe         w
 P4aLtL4n 4f h4aers trust *r:pref%t. :




        AttorrmyOenera?